Citation Nr: 1436571	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  10-13 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for left hip disability.

2.  Entitlement to service connection for right ankle disability.

3.  Entitlement to service connection for a left ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel



INTRODUCTION

The Veteran served on active duty from December 1978 to June 1995, with 2 years and 10 months prior service.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied the benefits sought on appeal. 

The RO in Denver, Colorado, has jurisdiction of the Veteran's claim's file.


FINDING OF FACT

In June 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew the issues of entitlement to service connection for left hip disability, right ankle disability and left ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran with regard to the issue of entitlement to service connection for left hip disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for withdrawal of a Substantive Appeal by the Veteran with regard to the issue of entitlement to service connection for right ankle disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2013).

3.  The criteria for withdrawal of a Substantive Appeal by the Veteran with regard to the issue of entitlement to service connection for left ankle disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

In June 2014, the Veteran withdrew the issues of entitlement to service connection for left hip disability, right ankle disability and left ankle disability.  As a result, there are no remaining allegations of error of fact or law for appellate consideration with regard to these issues.  Accordingly, they are therefore dismissed.  


ORDER

The issue on appeal of entitlement to service connection for left hip disability is dismissed.

The issue on appeal of entitlement to service connection for right ankle disability is dismissed.

The issue on appeal of entitlement to service connection for left ankle disability is dismissed.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


